PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Guo, Yimin
Application No. 14/678,370
Filed: 3 Apr 2015
For: METHOD TO MAKE MRAM WITH SMALL FOOTPRINT

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed February 3, 2021, supplemented on March 20 and March 22, 2021, to revive the above-identified application.  

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the final Office action mailed, July 19, 2016, which set a shortened statutory period for reply of three (3) months. No extensions of time under the provisions of 37 CFR 1.1.36(a) were obtained. Accordingly, the application became abandoned on October 20, 2016. A Notice of Abandonment was mailed on January 25, 2017.

The petition satisfies the requirements of 37 CFR §1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and fee of $680.00, and the submission required by 37 CFR §1.114; (2) the petition fee of $1,000.00; and (3) a statement that the entire delay in filing the required reply from the due date for the required reply until the filing of a grantable petition under 37 CFR §1.137(a) was unintentional.

This application is being referred to Technology Center Art Unit 2811 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR §1.114.

Any questions concerning this decision may be directed to the undersigned at (571) 272-4914.  

/Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions